Citation Nr: 1632593	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to COPD.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for an acquired psychiatric disorder, to include depression and memory loss, as a residual of VA treatment for COPD.


REPRESENTATION

Veteran represented by:	Veterans' Angels LLC, Accredited Agent




WITNESSES AT HEARING ON APPEAL

The Veteran, K.K, M.B., and Y.C.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's COPD is not the result of a disease or injury in service.

2.  The Veteran's current acquired psychiatric disorder is not the result of a service-connected disability.

3.  The preponderance of evidence is against a finding that VA treatment for COPD led to additional disability.

4.  There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part with respect to the Veteran's treatment for COPD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for COPD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304, 3.310 (2015).

3.  The criteria for compensation under 38 U.S.C. § 1151 for additional disability resulting from VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a letter sent to the Veteran in October 2011.  See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. § 3.159.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided an examination in November 2012 to obtain an opinion regarding the Veteran's claim under the provisions of 38 U.S.C. § 1151.  The examiner provided an addendum in February 2013.  The Board obtained an independent medical opinion in October 2015 addressing service connection for COPD, as well as the claim under the provisions of 38 U.S.C. § 1151.  There is no indication the 2015 opinion is inadequate, as the examiner considered an accurate factual history of the claimed disabilities, provided sufficient rationale to support the opinions, and addressed potentially favorable evidence in the Veteran's private treatment records.  The Veteran's February 2014 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).

As there is no indication that any additional notice or assistance could aid in substantiating these claims, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran claims his COPD is the result of his active service, to include exposure to secondhand cigarette smoke; vaccinations for rubella; and his history of whooping cough, chronic or frequent colds, and shortness of breath.  Service treatment records show the Veteran reported whooping cough, chronic or frequent colds, and shortness of breath at the time of his entrance and separation examinations, but clinical examinations were noted to be normal on the examination reports.

In July 2015, the Board requested an independent medical opinion regarding the Veteran's claim of entitlement to service connection for COPD.  In October 2015, D.P., M.D., with the University of Minnesota Medical School Pulmonary Department reviewed the Veteran's claims file, to include service, VA and private treatment records, and provided the requested opinion.  Based on review of the evidence, D.P., M.D., determined the Veteran's current respiratory disability, diagnosed as COPD, is less likely than not the result of an injury or disease in service, to include exposure to secondhand cigarette smoke; vaccinations for rubella; and his history of whooping cough, chronic or frequent colds, and shortness of breath.  D.P., M.D., explained it is more likely the Veteran's COPD is the result of his history as a smoker.  D.P., M.D., acknowledged the Veteran may have been exposed to some secondhand cigarette smoke in service, but noted it was far more likely his COPD resulted from the firsthand cigarette smoke from his fifty-plus pack per year cigarette habit for several decades after service.  The Board finds this opinion highly probative with respect to the Veteran's claim of entitlement to service connection for a respiratory disability, to include COPD.  The examiner considered an accurate factual history of the claimed disability and provided an adequate rationale to support his opinion that the disability is not the result of a disease or injury in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

While the Veteran is competent to report observable symptoms of respiratory difficulties, he does not possess the requisite skill or training to address more complex medical questions such as etiology or causation for a medical condition like COPD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no evidence that links COPD to an injury or disease in service other than the Veteran's assertions.  A conclusory generalized lay statement that event or illness in service caused a complex condition, such as COPD, is insufficient to establish medical etiology or a nexus to service.  See Waters v. Shinseki, 601 F.3d 1274 (2010).  As previously noted, the expert medical evidence in this case indicates the claimed disability is far more likely the result of the Veteran's history of post-service cigarette smoking.  Ultimately, the preponderance of evidence is against the claim.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Since the Veteran's service connection claim for COPD must be denied, it necessarily follows that the secondary service connection claim for an acquired psychiatric disorder must also be denied because service connection is not warranted for the underlying disability upon which the claim is based.  See 38 C.F.R. § 3.310.

III.  Compensation under 38 U.S.C. § 1151

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151.  For a claimant to qualify for such compensation, the additional disability must not be the result of the claimant's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

To determine whether a claimant has additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the claimant's condition after such care, treatment, or examination is completed.

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the claimant's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the claimant's, or in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran asserts two theories to support his claim for compensation for additional disability under the provisions of 38 U.S.C. § 1151.  First, he claims VA failed to timely diagnosis COPD, resulting in an irreversible worsening of the condition.  Second, he claims VA failed to prescribe him the proper level of oxygen and also failed to provide proper instruction regarding his oxygen therapy, resulting in cognitive and psychiatric impairment due to oxygen toxicity.

As a threshold matter, it must be determined that additional disability resulted from VA treatment.  With respect to this issue, there are multiple medical opinions of record.  

The 2015 independent medical examiner D.P., M.D., opined that it is less likely as not that the Veteran's treatment for a respiratory disorder caused any additional disability.  The physician explained that there is no known link between excessive oxygen use and cognitive impairment.  

An October 2011 private opinion from M.S., Ph.D., notes the Veteran has "questionable cognitive impairment secondary to oxygen therapy."  M.S., Ph.D., acknowledged the Veteran fell within the normal range upon cognitive testing, but indicated there may be some impairment due to the Veteran's reports of being a person of superior intelligence.  The November 2012 VA examiner addressed this report and explained it should be afforded minimum evidentiary weight because the Veteran's cognitive test scores fell within the expected range given the Veteran's premorbid educational level.  The Board finds the rationale of the November 2012 VA examiner's opinion probative regarding the conflicting evidence of record because the private opinion does not give any indication of how M.S., Ph.D., arrived at the conclusion regarding the Veteran's intelligence other than the Veteran's self-reports.  Further, the qualification that the cognitive impairment is "questionable" further erodes the probative value with respect to establishing a link between oxygen toxicity and any cognitive impairment.  Finally, the Board notes that the October 2011 opinion, notes only that the Veteran "may have experienced some oxygen toxicity" and that there "may be some impairment."  Speculative opinion language, such as "could have", and language of possibility, rather than probability, do not meet the equipoise standard of evidence.  See 38 C.F.R. § 3.102; Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The Board also acknowledges a September 2011 treatment note from a private physician, C.H., M.D., that indicates the Veteran has memory loss due to inappropriate oxygen use.  The Board finds the probative value of this note is significantly reduced by prior notes from the same physician in July 2011, which indicated the Veteran was on "standard COPD care."  This July 2011 treatment note by C.H., M.D., is consistent with the other evidence of record, to include the opinion of the 2015 independent medical examiner who was specifically asked to review the file and determine whether the Veteran was prescribed the appropriate level of oxygen for his disability.  Thus, the record does not establish that it is at least as likely as not that the Veteran was prescribed the inappropriate levels of oxygen by VA providers, as even the private medical evidence submitted on his behalf suggests standard COPD care was being afforded by VA.

Thus, the Board finds that there is no additional disability as a result of VA treatment for the Veteran's COPD.

As it relates to the Veteran's assertions regarding the failure to timely diagnosis COPD, the evidence of record indicates VA physicians diagnosed the Veteran as having COPD in approximately May 2002.  The Veteran's representative has pointed to a letter prepared by a VA physician assistant in August 2004 that indicates the Veteran was being treated for chronic asthma as the primary evidence supporting the theory that VA misdiagnosed COPD; however, this letter is not a treatment record and was prepared for the sole purpose of supporting the Veteran's prior claim for a nonservice-connected pension.  VA treatment records from the same period show the Veteran was being followed by VA for COPD, even though he was not prescribed home oxygen therapy at that time.  Treatment records provide no indication that COPD was misdiagnosed as asthma at any point.

Additionally, there is no competent evidence that indicates the Veteran's COPD advanced beyond the normal clinical progression of the disease due to VA providers failing to timely diagnosis the condition.  The August 2004 letter and the other evidence of record has been reviewed by two physicians, a VA physician and an independent medical expert, who have both determined there is no evidence that suggests carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part with regard to the Veteran's treatment for COPD.  Private records and opinions provided by the Veteran do not address the timeliness of the COPD diagnosis or make any assertions that COPD advanced beyond the normal clinical progression of the disease due to any failure on VA's part.  The Veteran's lay assertions that his COPD was not timely diagnosed are insufficient to establish his claim because he does not have the requisite skill or training to provide this type of opinion.  Thus, the preponderance of evidence is against a finding that any additional disability resulted from the alleged failure to timely diagnosis COPD.

With regard to the Veteran's theory that VA prescribed oxygen therapy led to cognitive and psychiatric impairment, both physicians who have reviewed the Veteran's claims file have determined that VA met the standard of care with respect to the prescribed oxygen therapy, and that it is not at least as likely as not that any additional disability resulted from the use of home oxygen.  Specifically, the independent medical examiner, D.P., M.D., commented that the Veteran's "oxygen use record suggest(s) that it was prescribed appropriately."  

The record also fails to establish it is at least as likely as not that VA failed to properly instruct the Veteran with regard to home oxygen therapy.  Treatment notes from January 2006 indicated the Veteran was instructed to use two liters of oxygen at night and as needed during the day.  He was further instructed not to turn it up to four liters.  The Veteran has indicated he made the decision to turn up his oxygen when he visited a location with higher altitude because he thought he would need more oxygen.  This was contrary to the instructions he received from the VA providers responsible for managing his care.  Additional disability caused by failure to follow properly given medical instructions is not caused by VA treatment.  38 C.F.R. § 3.361(b)(3).  In this case, several providers have reviewed the claims file and determined the Veteran was prescribed appropriate levels of oxygen and was instructed not to go beyond the levels prescribed.  

In sum, the preponderance of evidence is against a finding that any additional disability resulted from VA's treatment for COPD.  Moreover, there is no competent evidence that indicates VA failed to timely diagnosis and treat COPD.  The record also fails to establish that it is at least as likely as not that the Veteran was prescribed inappropriate levels of oxygen for his COPD.  As such, the elements of a claim under the provisions of 38 U.S.C. § 1151 have not been met, and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for a respiratory disability, claimed as COPD, is denied.

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to COPD, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for an acquired psychiatric disorder, to include depression and memory loss, as a residual of VA treatment for COPD is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


